Citation Nr: 0509472	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-08 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for disability of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1976 to August 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim seeking 
entitlement to service connection for a disability of the 
hips.

At the veteran's October 2004 hearing, the veteran's 
representative raised the claim for a special monthly 
compensation for footdrop and muscle weakness, and raised the 
claim for an increased rating for the veteran's back 
disability. Those issues are not on appeal and are referred 
to the RO for appropriate action.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking service connection for his disability 
of the hips, characterized as bilateral degenerative joint 
disease. To receive service connection, he will need to 
demonstrate that his disability was the result of disease or 
injury incurred in or aggravated by his service, or that it 
is secondary to a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.309, 3.310 (2004).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VA's duty to assist 
requires that the veteran be afforded a VA examination with 
respect to his disability, which takes into account the 
records of the veteran's prior medical history as well as his 
current disability status before a decision concerning his 
appeal can be made. See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). The 
veteran has not been given an examination that offered a 
nexus opinion as to his claimed disability of the hips. 
Therefore, the veteran should be accordingly given one.

At his October 2004 hearing, the veteran indicated that he 
was treated at "Washington Barnes Hospital in St. Louis" 
during service, from approximately 1993 to 1995 for his 
disability. The veteran indicated that physicians there had 
discussed with him the possible effects of muscle and nerve 
damage as a result of a back operation that he had. Those 
records have not been reviewed as they have not been obtained 
and incorporated into the claims folder.

At his hearing, the veteran indicated that he was recently 
treated for his condition at American Lake VA Hospital 
sometime in July or August 2004. He also indicated that he 
was undergoing continued treatment at Madigan Army Medical 
Center. Those records need to be obtained as well.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is remanded for the following actions:


1.	All provisions of the VCAA must be properly 
applied in the development of the veteran's 
claim. The appellant and his representative 
should be sent a letter explaining the VCAA, to 
include the duty to assist and notice 
provisions. Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided that is necessary to substantiate the 
appellant's claim for his disability of the 
hips. The letter should also specifically inform 
the appellant and his representative of which 
portion of the evidence is to be provided by the 
claimant and which part, if any, the VA will 
attempt to obtain on the claimant's behalf. 

2.	Request all clinical records and reports from 
"Washington Barnes Hospital in St. Louis" 
regarding the veteran's claim for disability of 
the hips and any follow up treatment records. 
Failure to locate and obtain the records should 
be noted in the claims folder.

3.	Request all clinical records and reports from 
American Lake VA Hospital regarding the 
veteran's claim and any follow up treatment 
records. Failure to locate and obtain the 
records should be noted in the claims folder.

4.	Request all current clinical records and 
treatment reports from Madigan Army Medical 
Center since 1999 regarding the veteran's claim 
and any follow up treatment records. Failure to 
locate and obtain the records should be noted in 
the claims folder.

5.	After completion of paragraphs 1, 2, 3, and 4, 
schedule the veteran for an examination with a 
review of the claims folder, to determine the 
nature, etiology, and extent of the veteran's 
disability of the hips, characterized as 
bilateral degenerative joint disease. The claims 
folder must be made available to the examiner 
for review, and the examiner must verify that it 
has, in fact, been reviewed.

a.	The examiner must state the diagnoses of 
all disorders of the hips the veteran 
currently 

b.	For each diagnosis reported in response to 
item a, above, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., probability 50 percent 
or greater) that the disability is the 
result of a disease or injury the veteran 
had in service.
c.	 For each diagnosis reported in response to 
item a, above, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., probability 50 percent 
or greater) that 

6.	When all of the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the issue of 
entitlement to service connection for disability 
of the hips. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, 
he and his representative must be furnished a 
Supplemental Statement of the Case and afforded 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



